Title: General Orders, 16 June 1780
From: Washington, George
To: 



Head Quarters Short Hills [N.J.] Friday June 16th 1780
Parole Wallkill  Countersigns N: G.Watchword Camp

[Officers] Of the Day Tomorrow[:] Colonel Hazen[,] Lieutenant Colonel North[,] Brigade Major Alexander
The Commander in chief wishes to inform such of the Militia as were wounded while bravely contending with the Enemy the other day when they advanced into the Country, and such as have been wounded since; that they will be immediately conveyed to the most convenient Continental Hospitals if they choose it, where every possible Care and attention will be paid by the Hospital Surgeons, to effect their recovery from the wounds which they have acquired with so much Honor to themselves and to their Country and if there are any in the vicinity of the Army whose situation will not admit of their being removed or who prefer remaining at their Houses the Surgeons of the Army being informed of the Places they are at will visit them and contribute all in their power to their relief.

After Orders
At a Brigade General Court martial held in General Maxwell’s Brigade the 15th instant whereof Colonel Spencer is President; Thomas Brown soldier of the 2nd Jersey regiment was tried for “Desertion and persuading another soldier to desert” found Guilty of both charges being a breach of the 1st and 4th Articles of the 6th Section of the Articles of War and sentenced (more than two thirds of the Court agreeing thereto) to suffer Death.
The Commander in Chief approves the sentence and orders it to be put in Execution tomorrow morning Nine o clock at such place as General Maxwell shall think proper.
The General Court Martial whereof Colonel Meigs is President will sit Tomorrow morning 9 o clock at the old house near the Forks of the road between the first and second lines.

 